 Case 4:19-cv-00658-ALM Document 46 Filed 07/28/20 Page 1 of 2 PageID #: 795



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

JOHN DOE,                                        §
                                                 §
       Plaintiff                                 §
                                                 §
vs.                                              §               Civil Action No. 4:19-cv-00658
                                                 §
WILLIAM MARSH RICE UNIVERSITY                    §
d/b/a RICE UNIVERSITY,                           §
                                                 §
       Defendant.                                §


                   NOTICE    TO THE    COURT REGARDING MEDIATION


TO THE HONORABLE JUDGE MAZZANT:

         Pursuant to the Court’s Scheduling Order, dated February 28, 2020, the Parties are

instructed to inform the Court of their agreed-upon mediator, or request that the Court select a

mediator, if they are unable to agree, no later than August 1, 2020. (Doc. 32, p. 1). The mediation

deadline is presently set for September 12, 2020. (Id.)

         The Parties have conferred with regard to potential mediators, but they have not come

to agreement. Accordingly, pursuant to the Court’s Scheduling Order and agreement of counsel,

the Parties respectfully request the Court’s appointment of a mediator for this matter.



                                                     Respectfully submitted.

                                                     /s/Susan E. Hutchison
                                                     SUSAN E. HUTCHISON
                                                     Texas Bar No. 10354100
                                                     sehservice@hsjustice.com

                                                     J. ROBERT HUDSON, JR.
                                                     Texas Bar No. 24094736


NOTICE TO THE COURT REGARDING MEDIATION                                                          1
Case 4:19-cv-00658-ALM Document 46 Filed 07/28/20 Page 2 of 2 PageID #: 796



                                                     jr@hsjustice.com

                                                     HUTCHISON & STOY, PLLC
                                                     505 Pecan Street, Suite 101
                                                     Fort Worth, Texas 76102
                                                     T: (817) 820-0100
                                                     F: (817) 820-0111

                                                     ATTORNEYS FOR PLAINTIFF



                             CERTIFICATE       OF   CONFERENCE

Plaintiff’s counsel hereby certifies that counsel for the parties conferred regarding the selection
of a mediator for this matter on July 23 and July 28, 2020. On July 28, 2020, the parties were not
able to come to an agreement, and thus, it was agreed that this matter should be submitted to the
Court, pursuant to the Scheduling Order.

                                             /s/Susan E. Hutchison
                                             SUSAN E. HUTCHISON

                                CERTIFICATE       OF   SERVICE

This is to certify that on July 28, 2020, a true and correct copy of the above and foregoing
document was served on the following attorneys of record via the Court’s electronic service:

RUSSELL HARDIN, JR.
rhardin@rustyhardin.com
TERRY D. KERNELL
tkernell@rustyhardin.com
EMILY M. SMITH
esmith@rustyhardin.com

RUSTY HARDIN &ASSOCIATES, LLP
5 Houston Center
1401 McKinney Street, Suite
Houston, TX 77010

                                             /s/Susan E. Hutchison
                                             SUSAN E. HUTCHISON




NOTICE TO THE COURT REGARDING MEDIATION                                                          2
